Citation Nr: 1623153	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  08-13 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right wrist disability.

3.  Entitlement to service connection for a recurring ear infection.

4.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel

INTRODUCTION

The Veteran had active service from July 1988 to July 1991.  He also has additional service between July 1991 and January 1994 with the Navy Reserves.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2012, April 2014, and January 2016, this matter came before the Board and was remanded for additional evidentiary development.  The RO most recently issued a supplemental statement of the case in January 2016 and the case is once again before the Board. 

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The Board apologies for the delays in the full adjudication of this case.


FINDING OF FACT

The Veteran's right wrist, recurring ear infections, and sinusitis, had their onset in service or are otherwise etiologically related to his active service. 






CONCLUSION OF LAW

A right wrist, recurring ear infections and sinusitis disabilities were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/ Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Initially, the Board notes that at the Veteran's August 1987 entrance examination noted the Veteran had mild scarring of the left ear upon entry.  The Veteran reported that he had had a tube in his left ear at the age of 8.  The VA examiner specifically noted at that time that his issue was not considered disabling.  Specifically, recurrent ear infections were not noted at that time.  As such, the Board finds that a recurring ear infection disability was not noted at entry into service and the Veteran is therefore presumed to have been in a sound condition, with respect to that disability.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

With respect to his sinuses and wrist, his upper extremities and sinuses were evaluated as clinically normal at entrance. 

In-service treatment records reflect numerous records demonstrating treatment for and complaints of right wrist pain, recurrent ear aches and ear pain, and sinus infections.  A July 1991 separation and report of medical history noted complaints of right wrist problems, left ear pain, and seasonal sinus issues.  

Shortly following separation from service, the Veteran was again evaluated in a December 1992 examination associated with his reserve service.  In a report of medical history completed at that time the Veteran reported that his right wrist joint "aches", that he had ear trouble, and sinusitis. The Veteran continues to assert that his suffers from right wrist problems, recurring ear infections, and sinus issues.  His statements have remained consistent throughout the record.

At May 2012 and June 2012 VA examinations the VA examiner provided negative etiological opinions regarding these disabilities, and their relationship to service, essentially based on the belief that the Veteran did not have a current right wrist, recurrent ear infection or a current sinus disability.  The evidence however, confirms the Veteran's continued symptomatology associated with these claimed disabilities. 

While VA could undertake additional development with respect to his disabilities (to clarify his diagnoses and obtain an etiological opinion), based on the fact that the Veteran was treated for his right wrist, recurrent ear issues, and sinus issues in service, continued to complain of similar symptomatology shortly after service, and continues to suffer from problems associated with his right wrist, ears, and sinuses, the Board will resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  The nature and extent of the problems related to service are not before the Board. 

Accordingly, the Board concludes that a grant of service connection for a right wrist disability, recurrent ear infection disability, and sinus disability is warranted.

ORDER

Service connection for a right wrist disability is granted.

Service connection for a recurring ear infection is granted.

Service connection for sinusitis is granted.


REMAND

Unfortunately, an additional remand is required in this case with respect to his claim for a back disability.  This issue was remanded for a VA examination in April 2014, although a VA examination was scheduled, the Veteran failed to appear.  This appears to have been result of a change of address, although it is unclear.  

The Veteran's August 1987 entrance examination noted scoliosis of his back.   Treatment records reflect complaints of back pain a few months following separation from service.  See December 1991 treatment record.  The Veteran asserts that he injured his back buffing the floor during weekend reserve duty.  A January 1992 MRI, completed within a year following separation from service noted some "disc degeneration at L5-S1 also as might be expected [from scoliotic curve]."   An October 1993 Physical Evaluation Board determined that the Veteran was not physical qualified due to chronic back pain.  

More recent X-rays completed in May 2008 reflect moderate levoscoliosis lumbar spine and early degenerative disc disease L5-S1.  A July 2008 VA treating physician noted that the structural integrity of the Veteran's spine is weakened due to scoliosis. 

The Board finds that a VA medical opinion is critical to the claim, and should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination of his spine. The examiner must be provided with access to the Veteran's claims file and must review the entire claims file in conjunction with the examination. 

As to the Veteran's period of active duty from July 1988 to July 1991, the examiner is asked to address the following:

(a)  Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's scoliosis, noted at entrance into active service, chronically worsened during his active service.

(b)  If the examiner determines that the Veteran's preexisting scoliosis did chronically worsen during active service, then the examiner must provide an opinion as to whether there is clear and unmistakable evidence that the chronic worsening was due to the natural progress of the scoliosis and must identify such evidence and explain why the evidence clearly and unmistakable shows that the worsening was due to the natural progress.

(c)  Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any present disorder of his spine other than scoliosis, to include degenerative disc disease of the lumbar spine, had onset during or was directly caused by his active service.

As to the Veteran's period of reserve service, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed back disorder:

(a)  Preexisted (had its onset prior to) the Veteran's period of active duty for training (ACDUTRA) and/or inactive duty for training (INACDUTRA).

(b)  If a back disorder preexisted the Veteran's period of ACDUTRA and/or INACDUTRA, then determine whether it was permanently increased beyond its natural progression during his period of ACDUTRA and/or INACDUTRA.

(c)  If a back disorder did NOT preexist the Veteran's period of ACDUTRA and/or INACDUTRA, determine whether the back disorder had its clinical onset during the Veteran's period of ACDUTRA and/or INACDUTRA, or is in anyway related to the aforementioned periods of service.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question. 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


